       Case 4:19-cv-01798 Document 30 Filed on 07/30/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                     July 30, 2021
                        UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                     FOR THE SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

 HOOVER MATERIALS HANDLING                     §
 GROUP, INC.                                   §      Civil Action No. 4:19-cv-01798
                                               §
       Plaintiff,                              §
                                               §
 v.                                            §
                                               §
 PDVSA SERVICES INC. and                       §
 BARIVEN S.A.                                  §      Judge Charles Eskridge
                                               §
       Defendants.                             §


                                         ORDER

        On this day came to be considered Defendant Bariven S.A’s Unopposed Motion to

Stay. This Court, having considered the briefing and arguments of the parties, concludes

the Unopposed Motion to Stay should be granted, subject to the exceptions that (1)

Plaintiff will continue to be allowed to seek to effect service on Bariven and (2) Plaintiff

can sell the remaining catalyst in the 137 bins at issue in this dispute to a third party

recycler, subject to Plaintiff’s agreement to disclose the terms of such sale to Defendants

in advance of the sale. This matter is hereby stayed for 120 days. Bariven must file a

status report on November 30, 2021 with request either to lift or extend the stay.


      SO ORDERED.
                  July 30, 2021
      Signed on _______________, at Houston, Texas.




                            Hon. Charles Eskridge
                            United States District Judge
